The sworn plea interposed by the defendant, not only alleged failure of consideration, but also alleged that the note sued on was endorsed to, and plaintiff became the holder of same, after maturity. If this plea was true, then plaintiff was not a holder in due course and the proposition stated in the majority opinion would not be applicable. There was evidence in the case tending to prove this plea, sufficient I think to authorize the submission of the question to the jury, as was done by the trial judge. Section 6788 C. G. L. says: "Absence or failure of consideration is a matter of defense as against any person not a holder in due course; and partial failure of consideration is a defense pro tanto whether the failure is an ascertained or liquidated sum or not." (Italics supplied). Section 6811 C. G. L. defines a holder in due course, one of the elements being "that he became a holder before it was overdue," etc. The holder in due course is fully protected by the statutes (see sections 6784, 6788, 6805, 6811, 6818) but surely the presumption that every holder of a negotiable instrument "is deemed prima facie to be a holder in due course" does not prevent a party sued thereon from rebutting such presumption by proper pleading and proof.